724 S.E.2d 924 (2012)
HEST TECHNOLOGIES, INC., et al.
v.
STATE of NC, et al.
No. 169A11-2.
Supreme Court of North Carolina.
April 30, 2012.
John F. Maddrey, Solicitor General, for State of N.C., et al.
Michael A. Grace, Winston-Salem, for International Internet Technologies, LLC.
Adam Charnes, Winston-Salem, for International Internet Technologies, LLC.
Richard A. Coughlin, Greensboro, for Hest Technologies, Inc.
Elizabeth Brooks Scherer, Raleigh, for Hest Technologies, Inc.
The following order has been entered on the motion filed on the 26th of April 2012 by Defendant:
"Motion Allowed by order of the Court in conference, this the 30th of April 2012."
Defendant shall have up to and including the 8th day of June 2012 to file and serve his/her brief with this Court.